Continuation Sheet

Continuation of 12.  because: 
 	It remains the Examiner’s position that the claims are unpatentable for reasons previously of record in the final office action.

Response to Applicant’s Arguments
	Applicant’s arguments filed 13 September 2021 regarding the 35 U.S.C. § 103 rejection of claims 1, 3, 4, and 6-13 of record over Dudley (WO 2012/027377 A2) in view of Sherman ‘861 (U.S. Pub. 2009/0110861) and Sherman ‘640 (U.S. Pub. 2011/0020640), and of claim 5 over Dudley, Sherman ‘861, Sherman ‘640, and Xia (U.S. Pat. 7,927,703) have been carefully considered but are deemed unpersuasive.
	Applicant argues on p. 10 of the remarks that substituting the silicone adhesive of Sherman ‘640 might not form a sufficiently strong interfacial bond with the crosslinked PSA of modified Dudley.  In particular, applicant argues that the silicone layer of Dudley is different (a curable silicone) and thus Dudley has no teaching regarding the combination of a crosslinked PSA and a silicone elastomer.  In addition, Sherman ‘861 is silent as to its optical properties and likewise does not provide a teaching that would suggest a crosslinked PSA and silicone PSA would produce the optical clarity of the invention.
The Examiner is not persuaded.  As to the optical properties, both Dudley and Sherman ‘640 specifically describe optically clear adhesives, see Dudley at p. 7, lines 10-15 and p. 35, lines 18-20 and Sherman ‘640 at p. 1, [0010].  Using an optically In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In response to applicant’s argument that the proposed combination would have an insufficient interfacial adhesion, the arguments of counsel cannot take place of evidence in the record, see In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) and MPEP § 2145(I).
	Accordingly, this 35 U.S.C. §103 rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796